 

Exhibit 10.4

 



FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made
as of the 19th day of December, 2019 by and between Hudson Technologies, Inc.,
P.O. Box 1541, One Blue Hill Plaza, Pearl River, New York 10965, Hudson
Technologies Company, P.O. Box 1541, One Blue Hill Plaza, Pearl River, New York
10965 and Aspen Refrigerants, Inc., P.O. Box 1541, One Blue Hill Plaza, Pearl
River, New York 10965 (hereinafter Hudson Technologies, Inc., Hudson
Technologies Company and Aspen Refrigerants, Inc. are collectively referred to
herein as “Hudson”) and Kevin J. Zugibe, residing at P.O. Box 754, Pearl River,
New York 10965 (“Executive”).

 

WHEREAS, the Executive is a named executive officer of Hudson and currently
holds the title of Chief Executive Officer and Chairman of the Board of
Directors of Hudson Technologies, Inc. (the “Board”); and

 

WHEREAS, Hudson Technologies Company and Aspen Refrigerants, Inc. are each a
separate, indirect wholly owned subsidiary of Hudson Technologies, Inc. and each
is made a party to this Agreement for the purpose of implementing the terms of
this Agreement; and

 

WHEREAS, the Executive and Hudson previously entered into a Third Amended and
Restated Employment Agreement, made as of September 20, 2019 (the “Employment
Agreement”); and

 

WHEREAS, Hudson and the Executive acknowledge that the Executive is one of the
founders of Hudson and is a key Executive of Hudson, and that the Executive’s
talents, knowledge and services to Hudson are of a special, unique, and
extraordinary character and are of particular and peculiar benefit and
importance to Hudson; and

 

WHEREAS, Hudson and the Executive acknowledge that, because the Executive’s
duties and responsibilities will bring the Executive into contact with Hudson’s
confidential information, Hudson must ensure that its valuable confidential
information, as well as its customer relationships, are protected and can be
entrusted to the Executive; and

 

WHEREAS, Hudson desires to ensure that it will receive the continued dedication,
loyalty and service of, and the availability of objective advice and counsel,
from the Executive, as well as assurances that the Executive will continue to
devote his best efforts to his employment with Hudson and that he will not
solicit other executives or employees of Hudson; and

 

WHEREAS, Hudson and the Executive desire to amend and restate the Employment
Agreement on the terms contained herein.

 

NOW THEREFORE, in consideration of the continuation of the employment by Hudson
of the Executive and the mutual covenants and conditions contained herein, and
for other good and valuable consideration, receipt of which is hereby
acknowledged, it is agreed that the Employment Agreement is hereby amended and
restated as follows:

 



 1 

 

 

1.                                AMENDMENT AND RESTATEMENT: This Agreement
hereby amends, restates and supersedes in its entirety the Employment Agreement
and each and every provision contained therein.

 

2.                                EMPLOYMENT: Hudson agrees to employ Executive
in an executive capacity, and Executive accepts employment upon the terms and
conditions set forth herein. Executive expressly acknowledges that he was
advised that a condition to Executive’s entering into this Agreement was the
Executive’s agreement to restrictions regarding Confidential Information,
Intellectual Property, Non-Solicitation of Executives, and Covenants Not To
Compete (all set out in more detail below), and that the additional rights and
benefits contained herein constitute new and adequate consideration for this
Agreement. Executive understands that subject to the provisions contained
herein, from time to time he may be promoted, reassigned, or given different job
titles and responsibilities at the sole discretion of Hudson, and that unless
and until such time as a new agreement or amendment to this Agreement is
executed in writing by Hudson and Executive, this Agreement shall remain binding
upon Executive regardless of the job title or position held by Executive.

 

3.                                TERM: Subject to the provisions for
termination as provided herein, the term of this Agreement shall expire as of
the termination date of the Employment Agreement, which is March 9, 2022. This
Agreement shall be automatically renewed for successive two (2) year terms
unless either party gives notice of its intention not to renew no less than
ninety (90) days prior to the expiration of the existing term.

 

4.                                COMPENSATION: As compensation for the services
to be rendered by Executive, Hudson agrees to provide Executive with a base
salary at the current annual rate of Five Hundred Thirty-Two Thousand, Eight
Hundred dollars ($532,800). The Compensation Committee of the Board shall meet
at least annually for the purpose of determining Executive’s annual base salary
based upon the apparent value of his services. The payment of the above amounts
shall constitute full satisfaction and discharge of Hudson’s obligations under
this Agreement but are without prejudice to Executive’s rights under any
Executive bonus or benefit plan heretofore or hereafter provided by Hudson.

 

Hudson may, but shall not be obligated to, pay the Executive, in addition to his
base salary, a bonus. Payment of any such bonus, and the amount of any such
bonus shall be at the sole discretion of the Board.

 

5.                                DUTIES: Executive shall serve as Chief
Executive Officer of Hudson and shall assume such other duties as the Board may
assign. The services to be performed by the Executive may be extended or
curtailed from time to time at the direction of the Board.

 

Executive agrees that he will at all times faithfully, industriously and to the
best of his ability, experience and talents, perform all of the duties that may
be required of and from him pursuant to the express and implicit terms of this
Agreement, to the reasonable satisfaction of Hudson. Such duties shall be
rendered at Hudson’s headquarters currently located at Pearl River, New York
and, except as otherwise provided herein, at such other place or places within
or without the State of New York as Hudson shall in good faith require or as the
interest, needs, business, or opportunities of Hudson shall require.

 



 2 

 

 

Executive shall devote full, normal and regular business time, attention,
knowledge and skill to the business and interest of Hudson, and Hudson shall be
entitled to all of the benefits, profits or other issue arising from or incident
to all work, services and advice of Executive performed for Hudson. Executive
agrees that while Executive is employed by Hudson, Executive shall not directly
or indirectly in any capacity engage in any business other than Hudson’s
business without Hudson’s prior written consent, which consent will not be
unreasonably withheld provided that such other business is (a) unrelated to the
business of Hudson, (b) will in no way interfere with the performance of
Executive’s duties to Hudson, (c) will not utilize Confidential Information or
Intellectual Property of Hudson or of any client of Hudson, (d) will be
conducted at times other than when Executive is required to work for Hudson, and
at places other than Hudson’s business locations or those of Hudson’s customers,
and (e) will not involve Hudson, other Executives of Hudson, any client of
Hudson, or any supplier of Hudson, in the conduct or the financing of
Executive’s business, or as customers, suppliers, investors, partners, joint
venturers, or otherwise. Under no circumstances shall Executive render any
services that are competitive with any of Hudson’s business, or that are for any
other person, corporation or other entity that is engaged in any business
competitive with or in the same business as any of Hudson’s business.
Notwithstanding the foregoing, Executive shall have the right to make
investments in businesses which engage in activities other than those engaged in
by Hudson or its subsidiaries.

 

6.                              EXPENSES: Executive is authorized to incur
reasonable expenses on behalf of Hudson in performing his duties, including
expenses for general administration of Hudson’s office, travel, transportation,
entertainment, gifts and similar items, which expenses shall be paid or
reimbursed to Executive, by Hudson, provided that the Executive furnishes to
Hudson appropriate supporting documentation of such expenses. In addition,
Hudson will reimburse the Executive for all professional fees and expenses for
professional organizations and continued education reasonably incurred by the
Executive and reasonably related to the continued performance of his duties.

 

7.                                VACATIONS: Executive shall be entitled to the
number of paid vacation, sick days, personal days and holidays as are specified,
established and set forth in Hudson’s standard policies, provided, however, that
Executive shall be entitled each calendar year to a vacation of no less than
twenty (20) weekdays, no two of which need be consecutive. Hudson shall not be
required to compensate Executive for vacation days, sick days or personal days
not taken by the Executive in any given year, and the Executive cannot accrue
and accumulate unused vacation days, sick days or personal days in subsequent
years.

 

8.                                TERMINATION: The following payments and
benefits (hereinafter “Severance Benefits”) will be provided to the Executive by
Hudson in the event of a Termination of Employment (as hereinafter defined):

 

A.                               Executive will continue to receive his annual
base salary, based upon his annual base salary as of the date of his Termination
of Employment (as hereinafter defined), for a period of twenty-four (24) months
(the “Severance Period”), with payroll to be made every two weeks, or at such
other frequency based upon Hudson’s normal payroll practice. Hudson shall deduct
from Executive’s continuing payroll all normal tax withholdings and deductions
which Hudson is required by law to make. The initial payment shall be made
within the forty-five (45) day period following the Executive’s Termination of
Employment and the Executive shall have no right to designate the taxable year
of payment.

 



 3 

 

 

B.                               Executive will also receive an amount equal to
100% of the highest bonus earned by the Executive in any calendar year within
the three (3) calendar years immediately preceding the date of Termination of
Employment (the “Bonus”), which amount shall be paid to Executive in equal
payments throughout the Severance Period made every two weeks, or at such other
frequency based upon Hudson’s normal payroll practice. Hudson shall deduct from
this bonus payment all normal tax withholdings and deductions which Hudson is
required by law to make. The initial payment shall be made within the forty-five
(45) day period following the Executive’s Termination of Employment and the
Executive shall have no right to designate the taxable year of payment.

 

C.                               Within the forty-five (45) day period following
the Executive’s Termination of Employment, Hudson will pay to the Executive a
lump sum payment for the Executive’s unused vacation for the year in which the
Termination of Employment occurs, equal to the number of pro rata unused
vacation days on the date of Termination of Employment, as determined in
accordance with Hudson’s standard vacation policy, multiplied by the Executive’s
daily base salary on the date of the Termination of Employment. Hudson shall
deduct from this payment all normal tax withholdings and deductions which Hudson
is required by law to make. The Executive shall have no right to designate the
taxable year of payment.

 

D.                               The Executive’s participation in life, health
and dental insurance, disability insurance and any other benefits (the
“Benefits”) provided by Hudson to the Executive as of the date of the
Termination of Employment shall be continued, or essentially equivalent benefits
provided by Hudson, for the entire Severance Period or until otherwise
terminated by the Executive, on the same terms, conditions and costs as if the
Executive continued in the employ of Hudson. To the extent Benefits include
health and dental insurance, such Benefits shall be provided as COBRA
continuation coverage, and not in addition to COBRA. Notwithstanding the
foregoing, to the extent Benefit coverages provided to the Executive under this
paragraph are taxable to the Executive, Hudson’s obligation hereunder shall not
exceed the applicable dollar amount under Section 402(g)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”), determined as of the year in
which the Executive’s “Separation of Service” occurs, which is exempt under
Treas. Reg. Section 1.409A-1(b)(9)(v)(D)(Limited Payment).

 

E.                                All stock options, stock appreciation rights
and any similar rights which the Executive holds on the date of Termination of
Employment shall become fully vested and be exercisable on the date of
Termination of Employment, and shall remain exercisable following the
Termination of Employment until (i) expiration of the Severance Period, (ii)
termination of Severance Benefits pursuant to paragraph “13” below, or (iii)
expiration of the original term of the stock option, stock appreciation right,
or similar right, whichever first occurs. No extension of an exercise period
under this Agreement shall extend to a date that would cause such stock options,
stock appreciation right, or similar right to be subject to Code Section 409A.

 

F.                               On the Executive’s last day of employment,
Hudson will execute and deliver all documents necessary to assign to Executive
ownership of any and all “Key Man” or other life insurance policies insuring the
life of the Executive then in place and owned by Hudson (including, without
limitation, the right to designate beneficiaries, terminate the policy and/or
receive the full cash surrender value).

 



 4 

 

 

G.                               For the purposes of this Agreement, the
following definitions will apply:

 

(i)                “Termination of Employment” shall take place in the event
that the Executive’s employment is terminated (a) by Hudson without Cause (as
hereinafter defined), including for this purpose the failure to renew this
Agreement, (b) by Hudson without Cause or for any reason by the Executive within
sixty (60) days following a Fundamental Change (as hereinafter defined); or (c)
by the Executive following an event constituting Good Reason (as hereinafter
defined).

 

(ii)              “Cause” shall mean any of: (a) the Executive’s willful and
continued refusal to perform, or the Executive’s willful and continued neglect
of, the substantive duties of his position, (b) any willful act or omission by
the Executive constituting dishonesty, fraud, or other malfeasance, (c) material
nonconformance with Hudson’s standard business practices and policies, including
but not limited to violation of Hudson’s Code of Business Conduct and Ethics or
Hudson’s Substance Abuse Policy, (d) any act or omission by the Executive which
has a material adverse effect upon the financial condition or business
reputation of Hudson, (e) the Executive’s conviction of a felony, or any crime
involving moral turpitude, dishonesty or theft, under the laws of the United
States, or any state thereof, or any other jurisdiction in which Hudson conducts
business, (f) breach of the provisions of paragraphs “11” or “12” of this
Agreement, or (g) the resignation of Executive other than pursuant to the
occurrence of an event constituting a Fundamental Change or Good Reason (as
hereinafter defined).

 

(iii)            “Good Reason” shall mean the occurrence of any of the
following: (a) at any time within a twenty-four (24) month period two
individuals are elected to Hudson’s Board whose nominations were not approved by
the then sitting members of the Board; (b) the Executive is assigned any duties
or responsibilities, without his consent, that are materially inconsistent with
his position, duties, responsibilities, or status; (c) Hudson requires the
Executive, without his consent, to be based at a location which is more than
fifty (50) miles from Hudson’s corporate headquarters, currently located at One
Blue Hill Plaza, Pearl River, New York 10965; (d) except as provided in
paragraph “8.J.” below, the Executive’s annual base salary is reduced, except to
the extent that the annual base salaries of all Executive Officers (as defined
below) are reduced due to the adverse financial condition of Hudson and further
providing that the Executive’s annual base salary may not be reduced to a level
that is less than ninety percent (90%) of the Executive’s annual base salary for
the calendar year immediately prior to the Termination of Employment; (e) the
Executive’s benefits are reduced and such reduction results in a material
reduction in the Executive’s total compensation except to the extent that such
reductions are made by Hudson on a company-wide basis and affect all Executive
Officers that participate in such benefits; (f) except as provided in paragraph
“8.J.” below, the Executive experiences in any year a reduction in bonus
compensation or other incentive compensation, or a reduction in the ratio of the
Executive’s incentive compensation, bonus or other such payments to his base
compensation, or a reduction in the method of calculation of the Executive’s
incentive compensation, bonus, or other such payments if these benefits or
payments are calculated other than as a percentage of base salary, except to the
extent such reduction applies equally or proportionally, as the case may be, to
all Executive Officers of Hudson. Good Reason shall not be deemed to exist
unless the Executive’s Termination of Employment for Good Reason occurs within
ninety (90) days following the initial existence of one of the foregoing
conditions, the Executive provides Hudson with written notice of the existence
of such condition(s) within thirty (30) days after the initial existence of the
condition(s) and Hudson fails to remedy the condition within thirty (30) days
after its receipt of such notice. An isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by Hudson within ten (10)
days after Hudson’s receipt of notice thereof given by the Executive shall not
constitute Good Reason.

 



 5 

 

 

(iv)             “Executive Officer(s) shall mean the following: Hudson’s Chief
Executive Officer (currently Kevin J. Zugibe); Hudson’s President and/or Chief
Operating Officer (currently Brian Coleman); Hudson’s Chief Financial Officer
(currently Nat Krishnamurti); and any other current or future officer of Hudson
Technologies, Inc. that is subject to Section 16(a) of the Securities Exchange
Act of 1934.

 

(v)               A “Fundamental Change” shall occur (a) if Hudson (or one or
more of the companies making up Hudson) shall make a general assignment for the
benefit of creditors, or a trustee, receiver or liquidator shall be appointed
for Hudson or Hudson Technologies, Inc. or for a substantial part of its
property; (b) upon commencement of any proceedings by Hudson (or one or more of
the companies making up Hudson) under any bankruptcy, reorganization,
arrangement of debt, insolvency, readjustment of debt, receivership, liquidation
or dissolution law or statute, or the commencement of any such proceedings
without the consent of Hudson (or one or more of the companies making up
Hudson), and such involuntary proceedings shall continue undischarged for a
period of forty five (45) days; (c) upon the commencement of the dissolution or
liquidation of Hudson (or one or more companies making up Hudson); or a (d) upon
a Change in Control (as hereinafter defined).

 

(vi)             “Change in Control” shall mean the consummation of (a) a sale
or other disposition of all or substantially all of the assets of Hudson; (b) a
merger or consolidation in which Hudson Technologies, Inc. is not the surviving
entity and in which the stockholders of Hudson Technologies, Inc. immediately
prior to such consolidation or merger own less than 50% of the surviving
entity’s voting power immediately after the transaction; (c) a reverse merger in
which Hudson Technologies, Inc. is the surviving entity but the shares of common
stock outstanding immediately preceding the merger are converted by virtue of
the merger into other property, whether in the form of securities, cash or
otherwise, and in which the stockholders of the Hudson Technologies, Inc.
immediately prior to such reverse merger own less than 50% of the Hudson
Technologies, Inc.’s voting power immediately after the transaction; (d) a
transaction, or series of related transactions, in which any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of a majority of Hudson
Technologies, Inc.’s (or one or more companies making up Hudson) then
outstanding voting securities; or (e) Current Directors (as hereinafter defined)
shall cease for any reason to constitute at least a majority of the members of
the board of directors of Hudson (or one or more companies making up Hudson), as
applicable. Notwithstanding the foregoing, a transaction shall not constitute a
Change in Control if its purpose is to (A) change the jurisdiction of
incorporation, or (B) create a holding company that will be owned in
substantially the same proportions by the persons who hold the Hudson
Technologies, Inc.’s securities immediately before such transaction.

 



 6 

 

 

(vii)        “Current Director” shall mean any member of the board of directors
of Hudson (or one or more companies making up Hudson) as of the date hereof and
any successor of a Current Director whose election, or nomination for election
by the Company’s stockholders, was approved by at least a majority of the
applicable Current Directors then on such board of directors.

 

H.                               Hudson’s obligation to pay the compensation and
to make the arrangements provided in this paragraph “8” shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any offset, counterclaim, recoupment, or other right which Hudson
may have against the Executive or anyone else; provided, however, that as a
condition to payment of amounts under this paragraph “8”, within sixty (60) days
of the Executive’s Termination of Employment, the Executive shall have (i)
executed and not revoked a general release and waiver, in form and substance
reasonably satisfactory to Hudson and the Executive, of all claims relating to
the Executive’s employment by Hudson and the termination of such employment,
including, without limitation, discrimination claims (including, without
limitation, age discrimination), employment-related tort claims, contract claims
and claims under this Agreement (other than claims with respect to benefits
under any tax-qualified retirement plans or continuation of coverage or benefits
solely as required under ERISA) with such general release and waiver having
become irrevocable and (ii) executed an agreement expressly acknowledging and
reaffirming the covenants and restrictions contained in paragraphs “11” and “12”
below, and the remedies available to Hudson under paragraph “13” below.

 

I.                                All amounts payable by Hudson pursuant to this
paragraph “8” shall be paid without notice or demand. The Executive shall not be
obligated to seek other employment in mitigation of the amounts payable or
arrangements made pursuant to this paragraph “8” and, except as provided in
paragraph “13” below, the obtaining of any other employment shall not result in
a reduction of Hudson’s obligation to make the payments, benefits and
arrangements required to be made under this paragraph “8”.

 

J.                                Executive expressly acknowledges that the
following shall not constitute “Good Reason” for purposes of this paragraph “8”:

 

(i)               Establishing a new or different bonus or incentive
compensation plan(s) in any subsequent year based upon new or different criteria
for calculating the applicability of, and the amount of any bonus or incentive
compensation award due to the Executive, provided that any new or different
bonus or incentive compensation plan, and any award under said plan, applies
equally or proportionally, as the case may be, to all Executive Officers; except
that Hudson may establish separate performance criteria and payment amounts for
awards under such plan for each Executive Officer that are reasonably achievable
and reasonably related to such Executive Officer’s normal duties and
responsibilities;

 



 7 

 

 

(ii)              A reduction of the Executive’s bonus compensation or other
incentive compensation that (a) results from Hudson operating at a level of
performance below Hudson’s budget, (b) results from the Executive’s failure or
inability to attain, in whole or in part, any or all of the performance criteria
established for the Executive under the said plan, (c) results from the
application of the terms of such bonus or incentive compensation plan, or (d) is
based upon the Executive’s performance or non-performance, of his normal duties
and responsibilities during the period covered by the bonus or incentive
compensation plan including, without limitation, due to the Executive’s
Disability (as defined herein);

 

(iii)             A reduction of the Executive’s annual base salary based upon
the Executive’s performance or non-performance of his normal duties and
responsibilities, provided that the Executive’s annual base salary may not be
reduced to a level that is less than ninety (90%) percent of the Executive’s
annual base salary for the calendar year immediately prior to the Termination of
Employment; or

 

(iv)             A reduction in the Executive’s annual base salary pursuant to
the provisions of paragraph “10” below.

 

9.                                TERMINATION FOR CAUSE: Hudson may at any time
terminate the employment of the Executive for Cause (as defined in paragraph “8”
above) upon five (5) days prior written notice to Executive. If Executive is
terminated for Cause, he shall be entitled to no Severance Benefits and shall be
entitled to no bonus payment that might otherwise be owed to him if he worked
for the entire year. In the event of termination under this paragraph, Hudson
shall pay Executive all amounts which are then accrued but unpaid, including
unpaid vacation as determined in accordance with Hudson’s’ standard vacation
policy, within thirty (30) days after the date of notice. Hudson shall have no
further or additional liability to Executive.

 

10.                              SICK LEAVE:

 

A.                               If with or without reasonable accommodation
Executive is physically or mentally unable to perform his duties, or is
otherwise absent for medical reasons, Hudson shall continue to pay base salary
and provide benefits to the Executive (“Sick Leave”). However, if a continuous
period of Sick Leave exceeds eight (8) consecutive weeks, Hudson’s obligation
with regard to base salary upon the expiration of the eight (8) consecutive
weeks shall be limited to paying 75% of base salary. If the Executive returns to
full service, his full base salary shall be reinstated to the pre-adjustment
amount. As a condition to the receipt of the foregoing base salary and benefits,
the Executive agrees that he shall provide Hudson such information as Hudson may
reasonably request from time to time to permit Hudson to make a determination
that the Executive is entitled to sick pay under this provision. Hudson shall
reduce the amount paid to the Executive during such Sick Leave by an amount
equal to any disability payments or benefits actually received by Executive
under or pursuant to any disability program or supplemental disability insurance
plan(s) provided by Hudson at Hudson’s expense unless such reduction results in
a violation of Code Section 409A.

 

B.                               Notwithstanding the foregoing, Hudson may
terminate the employment of Executive at any time after Executive’s continuous
period of Sick Leave exceeds 120 calendar days. Termination of the Executive
after the said 120 calendar period shall not be deemed a Termination for Cause
(as defined in paragraph “8” above) and shall entitle the Executive to receive
the payments and benefits provided by paragraph “8” upon Termination of
Employment based upon Executive’s full base salary, and for purposes of such
payments and benefits, the Severance Period shall be deemed to commence as of
the date of the Termination of Employment resulting under this paragraph
“10.B.”.

 



 8 

 

 

C.                               Notwithstanding anything to the contrary
contained herein, in the event that during the period the Executive is on Sick
Leave, and prior to any Termination of Employment pursuant to paragraph “10.B.”,
there is deemed a “Separation from Service” (as that term is defined in Code
Section 409A for purposes of a permissible payment event), Hudson and the
Executive agree that such Separation of Service shall be treated as a
Termination of Employment. Such termination shall not be deemed a Termination
for Cause (as defined in paragraph “8” above) and shall entitle the Executive to
receive the payments and benefits provided by paragraph “8” upon Termination of
Employment based upon Executive’s full base salary, provided that, for purposes
of such payments and benefits, the Severance Period shall commence as of the
date of the Separation from Service as described in this paragraph “10.C.”, and
shall be based upon Executive’s full base salary.

 

D.                               Notwithstanding anything to the contrary
contained herein, in the event that during the period the Executive is on Sick
Leave and prior to any Termination of Employment pursuant to paragraph “10.B.”
or any Separation from Service pursuant to paragraph “10.C”, the Executive
becomes “Disabled” (as defined in Code Section 409A for purposes of a
permissible payment event) Hudson and the Executive agree that the Executive’s
Disability shall entitle the Executive to receive the payments and benefits
provided by paragraph “8” upon Termination of Employment based upon Executive’s
full base salary. For purposes of such payments and benefits, the Severance
Period shall commence as of the date of the Disability as described in this
paragraph “10.D.”.

 

11.                              CONFIDENTIALITY:

 

A.                               Executive expressly acknowledges and agrees as
follows:

 

(i)               Hudson expends a significant amount of funds annually on
researching and developing solutions and proprietary techniques related to the
products and services it offers or is seeking to offer, and has developed
substantial confidential, proprietary and trade secret information, and this
confidential, proprietary and trade secret information, if misused, disclosed,
misappropriated, or used by others, would result in irreparable harm to Hudson.

 

(ii)              Hudson’s Confidential Information (as hereinafter defined)
constitutes valuable commercial assets of Hudson and is not readily available to
the general public or any persons not employed by or otherwise not associated in
a position of trust with Hudson. Hudson keeps its Confidential Information
confidential (other than to the extent filings are required for patents) by,
among other things, restricting access to only those who need the information to
perform their Hudson job function and prohibiting the use or disclosure of
Confidential Information to anyone not authorized to receive or use the
Confidential Information.

 



 9 

 

 

(iii)            Executive’s position with Hudson will continue to provide
Executive with access to or knowledge of Hudson’s Confidential Information.

 

(iv)             Hudson’s Confidential Information will become known to
Executive only as a result of his employment with Hudson. To the extent that
Executive was previously engaged, on his own or with others, in a business that
provided the same or similar services as those provided by Hudson, Executive
further acknowledges that such prior business knowledge and experience, and any
familiarity with entities that are actual or potential customers for the
business, shall not permit or allow Executive to contend that Hudson’s
Confidential Information is not confidential or should not be protected from use
or misappropriation.

 

B.                                In light of the foregoing, Executive
acknowledges and agrees as follows:

 

(i)               All Confidential Information is the property of Hudson, and
Executive shall not, without the express written consent of Hudson, directly or
indirectly use, disseminate, disclose, or in any way reveal, either during
Executive’s employment or at any time thereafter, all or any part of the
Confidential Information, other than for the purposes authorized by Hudson, or
only for the benefit of Hudson.

 

(ii)              Hudson shall be the sole owner of, and Executive hereby
assigns to Hudson, any and all property rights to all Intellectual Property (as
hereinafter defined) made, conceived, originated, devised, discovered, invented,
or developed before, during, or after the term of Executive’s employment with
Hudson, whether or not Executive was involved either alone or with others, if it
was in whole or in part developed during the course of Executive’s employment or
by Executive’s use of any property of Hudson. This ownership provision does not
apply to creations of the Executive which are made in the Executive’s own time,
without the use of any Hudson resources, and which do not relate in any way to
Hudson’s business. Executive agrees to cooperate fully and assist Hudson or its
designee in the performance of any lawful acts that Hudson at its discretion
deems necessary, and to execute and deliver without charge any documents
reasonably required by Hudson to secure any patent, copyright, trademark and
other protection for Intellectual Property and improvements thereon, and to
assign to and vest in Hudson the entire interest therein in the United States
and all foreign countries.

 

(iii)            Upon request by Hudson at any time, or upon termination of
employment with Hudson, whichever is sooner, Executive shall immediately deliver
to Hudson any and all information and property of Hudson in whatever form it
exists, including but not limited to all Confidential Information and all copies
thereof or materials containing or derived from Confidential Information.

 

C.                               As used in this Agreement, “Confidential
Information” means all information not publicly available (but including
information that is publicly available as a result of a breach by Executive of
paragraphs “11” and “12”) and not generally known or used by Hudson’s
competitors or in the industry and which could be harmful to Hudson if disclosed
to persons outside of Hudson and which includes, but is not limited to:

 



 10 

 

 

(i)               Intellectual Property (as hereinafter defined);

 

(ii)              Technical information, such as, but not limited to: Hudson’s
plant organization and designs; product formulation, manufacturing, performance
and processing data; and research and development results and plans;

 

(iii)             Product information, such as, but not limited to: non-public
details of Hudson’s products and services, including but not limited to, its
existing refrigerant, decontamination, reclamation and recovery products and
services, as well as those being developed; specialized equipment and training;
product plans, drawings and specifications; and performance capabilities,
strengths and weaknesses;

 

(iv)             Strategic information, such as, but not limited to: Hudson’s
material costs; supplier and vendor information; overhead costs; pricing; profit
margins; banking and financing information; and market penetration initiatives
and strategies;

 

(v)              Organizational information such as, but not limited to:
Hudson’s personnel and salary data; information concerning the utilization of
facilities; merger, acquisition and expansion information; equipment utilization
information; and Hudson manuals, policies and procedures;

 

(vi)             Marketing and sales information, such as, but not limited to:
Hudson’s licensing, marketing and sales techniques and data; customer lists;
customer data, such as, but not limited to, their personnel, project, financial
and account status, individual needs, historical purchases and contact
information; product development and delivery schedules; market research and
forecasts; and marketing and advertising plans, techniques and budgets; and

 

(vii)           Advertising information, such as, but not limited to: Hudson’s
overall marketing policies; the specific advertising programs and strategies
utilized by Hudson; and the success or lack of success of those programs and
strategies.

 

“Confidential Information” does not include general skills, experience or
information that is generally available to the public, other than information
which has become generally available as a result of Executive’s direct or
indirect act or omission. “Confidential Information” also does not include
information regarding Executive’s own pay and benefits, information as to the
terms and conditions of employment, or information that is deemed not
confidential under Section 7 of the National Labor Relations Act. Executive
understands that nothing contained in this Agreement limits Executive’s ability
to file a charge or complaint with the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupation Safety and Health
Administration, the Securities and Exchange Commission, or any other federal,
state, or local governmental agency or commission (“Government Agencies”).
Executive further understands that this Agreement does not limit Executive’s
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to Hudson.
This Agreement does not limit Executive’s right to receive an award for
information provided to any Government Agencies.

 



 11 

 

 

D.                               As used in this Agreement, “Intellectual
Property” means all information concerning the evaluation, design, engineering,
construction, marketing and sales of the products and services provided by
Hudson and which includes, but is not limited to: any and all patents, patents
pending, trademarks, copyrights and any and all applications for same issued to
and/or applied for by Hudson; any and all technological (including software),
educational, operational and financial innovations, discoveries, inventions,
designs and formulae; tests; performance data; process or production methods;
improvements to all such property; and all recorded material defining,
describing, illustrating, or documenting in any fashion, all such property,
whether written or not and regardless of the medium in which the information is
stored or recorded, without regard to whether such property is patentable,
copyrightable, or subject to trade/service mark protection, and without regard
to whether a patent, copyright, or trademark or service mark has been sought or
obtained.

 

E.                                Notwithstanding anything in this Agreement,
Executive is hereby advised that pursuant to the federal Defend Trade Secrets
Act: (i) an individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that (a)
is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney and (2) solely for the purpose
of reporting or investigating a suspected violation of law or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (ii) an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (a) files any
document containing the trade secret under seal and (b) does not disclose the
trade secret, except pursuant to court order.

 

12.                              NON-COMPETITION / NON-SOLICITATION:

 

A.                              Executive expressly acknowledges and agrees as
follows:

 

(i)               Hudson compensates its employees, among other things, to
develop and to pursue, on Hudson’s behalf, good relationships and goodwill with
all customers and potential customers, whether developed by Executive or others
within the Hudson organization;

 

(ii)              Executive will be exposed to, acquire and develop knowledge of
Confidential Information including, without limitation, Confidential Information
related to Hudson’s customers, operations and its suppliers;

 

(iii)             Executive is able to be gainfully employed by other employers
in a variety of other industries and businesses that are engaged in businesses
that do not involve and are not competitive with any part of Hudson’s business.

 



 12 

 

 

B.                               In light of the foregoing, Executive agrees,
that while Executive is employed by Hudson, and continuing until the expiration
of the Covenant Period (as hereinafter defined):

 

(i)               Executive shall not, within the Restricted Territory (as
hereinafter defined), compete with Hudson, directly or indirectly, whether for
Executive’s own behalf or on behalf of or in conjunction with any other person,
persons, company, partnership, corporation, or business entity, whether for
profit or not-for-profit, by being employed by, participating in, or otherwise
being materially connected in the conduct of any business activity that involves
providing products or services that are like or similar to, or competitive with,
or would replace or be a substitute for, any one or more of the products and
services provided by Hudson (hereinafter “Competitive Products”) if such
employment, participation, or connection involves: (a) responsibilities similar
to responsibilities Executive had or performed for Hudson at any time during the
last eighteen (18) months of Executive’s employment with Hudson; (b) supervision
of employees or other personnel in the provision of Competitive Products; (c)
development or implementation of strategies or methodologies related to the
provision of Competitive Products; (d) marketing or sale of Competitive
Products; or (e) responsibilities in which Executive would utilize or disclose
Confidential Information.

 

(ii)              Executive shall not compete with Hudson, directly or
indirectly, whether for Executive’s own behalf or on behalf of or in conjunction
with any other person, persons, company, partnership, corporation, or business
entity, whether for profit or not-for-profit, by calling upon, contacting,
diverting, soliciting, or doing business for or with any “Client” of Hudson (as
hereinafter defined) for the purpose of offering or providing any Competitive
Products.

 

(iii)             Executive shall not directly or indirectly, without the prior
written consent of Hudson, (a) induce, solicit, entice, or encourage any
officer, director, employee, or other individual to leave his or her employment
with Hudson, (b) induce, solicit, entice, or encourage any officer, director,
employee, or other individual to compete in any way with the products and
services of Hudson, or to violate the terms of any employment, non-competition,
confidentiality, or similar agreement with Hudson or (c) employ, offer to
employ, contract with, offer to contract with, or do business with any officer,
director, employee, or other individual who is employed by Hudson.

 

C.                               For purposes of this paragraph “12”, the
Covenant Period shall be twenty-four (24) months after the Executive’s last day
of active employment with Hudson, regardless of the reason underlying the
termination of Executive’s employment.

 

D.                               Executive acknowledges that many of Hudson’s
services are remedial in nature and, as such, its customers may utilize Hudson’s
services on an infrequent basis over an extended period of time or following a
protracted sales effort over an extended period of time. Executive also
acknowledges that because of his position, he will likely have knowledge of
Hudson’s customers through access to Confidential Information, whether or not
located within the Restricted Territory (hereinafter defined). Accordingly, for
purposes of this paragraph “12”, the term “Client” shall mean: (a) any customer
or potential customer of Hudson upon whom Executive, during the last eighteen
(18) months of Executive’s employment with Hudson, called upon or with whom
Executive had any contact, or as to whom Executive was involved in regard to
planning, marketing, conducting, or overseeing an offer to sell products or
perform services; (b) any customer as to whom Executive assisted in selling
products or providing services, or as to whom Executive was involved in regard
to planning, marketing, conducting, or overseeing the offer to sell products or
perform services if the customer received any products or services from Hudson
during the last eighteen (18) months of Executive’s employment with Hudson; (c)
any potential customer of Hudson whose identity Executive learned during the
eighteen (18) months of Executive’s employment with Hudson or learned from
Confidential Information at any time; or (d) any customer for whom Hudson has
provided products or services to at any time during the thirty-six (36) months
preceding the last day of the Executive’s employment with Hudson and whose
identity as a Hudson customer Executive learned from Confidential Information at
any time.

 



 13 

 

 

E.                               Executive acknowledges that the nature of
Hudson’s business is such that it provides its products and services to
customers throughout the United States and Puerto Rico. Accordingly, the
“Restricted Territory” includes each and every state of the United States, the
District of Columbia and Puerto Rico.

 

F.                               In order to assure Hudson of the full
twenty-four (24) months of the Covenant Period within which to protect its
goodwill and to prevent Executive from unfairly benefiting by violations of this
paragraph “12”, the provisions and requirements of this paragraph “12” shall be
extended for a period of time beyond the Covenant Period equal in length to the
total length of time during which Executive is in violation of any one or more
provisions of this paragraph.

 

G.                               In the event it is determined by a court of
competent jurisdiction that any provision or portion of a provision of this
paragraph “12” is not enforceable under the law governing this Agreement, the
unenforceable provision or portion thereof may be stricken, and the remainder of
the provision and of this paragraph “12” shall be valid and fully enforceable,
in all respects, as if the provision or portion of a provision deemed
unenforceable had never been part of the Agreement. Further, if any provision of
this Agreement is found to be overbroad or unenforceable, the court or any other
authority with competent jurisdiction is expressly authorized to conform the
provision to the extent necessary to remedy any deficiency and render it valid
and enforceable.

 

13.                              REMEDIES:

 

A.                               In the event that the Executive breaches any
term or provision of paragraphs “11” or “12” of this Agreement, Hudson shall be
immediately, permanently and irreparably damaged and shall be entitled in
addition to and without limiting Hudson’s rights to any and all other legal and
equitable remedies and damages (i) to a temporary restraining order ex parte, to
a preliminary injunction and to a permanent injunction to restrain Executive’s
actions or the actions of others acting in conjunction with Executive or on
Executive’s behalf, (ii) to terminate all future Severance Benefits through the
remainder of the Severance Period and (iii) to recover from Executive all
Severance Benefits actually paid to the Executive, including any costs or
expenses actually incurred by Hudson in providing such Severance Benefits.
Executive agrees that Executive will not be damaged by enforcement of this
covenant as Executive can obtain many other types of gainful employment without
violating the provisions of paragraphs “11” or “12”, so that no bond shall be
required, and if the court requires a bond to be posted, it shall not exceed
$500.00.

 



 14 

 

 

B.                               All of Executive’s covenants and obligations
under paragraphs “11” and “12” of this Agreement shall survive, and shall remain
enforceable, for so long as Executive is employed and after termination of
employment for any reason, and shall survive despite future promotions, raises,
changes in position, or compensation, demotions and the execution of new
agreements with Hudson, and shall inure to the benefit of Hudson’s successors
and assigns, unless Hudson executes in writing an agreement expressly
terminating the covenants of paragraphs “11” and “12” of this Agreement.

 

C.                               Hudson and Executive shall each bear and be
responsible for their own attorneys’ fees, expenses and disbursements incurred
in any litigation brought by either party to enforce or interpret any provision
contained in paragraphs “11” or “12” of this Agreement.

 

14.                              NOTICES: All notices required or permitted to
be given under this Agreement shall be sufficient if in writing and if sent by
certified mail, return receipt requested, to the Executive at his residence, and
to Hudson at its principal office located at P.O. Box 1541, One Blue Hill Plaza,
Pearl River, New York 10965, attention President, or at such other address as
any party specifies by giving proper notice.

 

15.                              SUCCESSORS AND ASSIGNS: This Agreement shall be
binding upon and shall inure to the benefit of the Executive and his estate.
Neither this Agreement nor any rights hereunder shall be assignable by the
Executive.

 

This Agreement shall be freely assignable by Hudson to, and shall inure to the
benefit of, and be binding upon, any successor corporation or affiliate of a
successor corporation, and all references in this Agreement to Hudson shall
include its subsidiaries and affiliates and any successors, affiliates of
successors, or assigns of Hudson. As used herein, the term “successor” shall
mean any person, firm, corporation, or business entity or affiliate thereof
which at any time, whether by merger, purchase, or otherwise, directly or
indirectly acquires all or substantially all of the assets or the business of
Hudson, including any entity that shall be the surviving corporation in a merger
with Hudson.

 

16.                              INDEMNIFICATION: In the event that any
litigation shall be brought to enforce or interpret any provision contained in
paragraphs “8”, “9”, or “10” of this Agreement, then, provided that the
Executive prevails to any extent, Hudson or any successor corporation shall
reimburse or indemnify the Executive for the Executive’s reasonable attorneys’
fees, expenses and disbursements incurred in such litigation, including the
costs of enforcement.

 

17.                              CHOICE OF LAW: This Agreement shall be governed
by and construed in accordance with the laws of the State of New York.

 

18.                              ENTIRE AGREEMENT: This Agreement contains the
entire agreement of the parties. It may not be changed orally but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification, extension, or discharge is sought.

 



 15 

 

 

19.                              WAIVER: The waiver of any breach of any
provision of this Agreement by either party shall not operate or be construed as
a subsequent waiver by either party of any term or condition of this Agreement.

 

20.                              HEADINGS: The headings in this Agreement are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.

 

21.                              SEVERABILITY: The parties intend and agree that
each covenant and condition contained in this Agreement shall be a separate and
distinct covenant. If any provision of this Agreement is found to be invalid,
illegal, or unenforceable, the remaining provisions shall not be affected.

 

22.                              COMPLIANCE WITH CODE SECTION 409A:

 

A.                               It is the intention of Hudson and the Executive
that the payments, benefits and rights to which the Executive could be entitled
pursuant to this Agreement comply with Code Section 409A, the Treasury
regulations and other guidance promulgated or issued thereunder (collectively
for purposes of this paragraph “22”, “Section 409A”) to the extent that the
requirements of Section 409A are applicable thereto, and after application of
all available exemptions, including but not limited to the “short-term deferral
rule” and “involuntary separation pay plan exception” and the provisions of this
Agreement shall be construed in a manner consistent with that intention. If any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause the Executive to incur any additional tax
or interest under Section 409A, Hudson shall, upon the specific request of the
Executive, use its reasonable business efforts to in good faith reform such
provision to comply with Section 409A; provided that, to the maximum extent
practicable, the original intent and economic benefit to the Executive and
Hudson of the applicable provision shall be maintained, but Hudson shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to Hudson. Notwithstanding the preceding, Hudson shall indemnify
the Executive with respect to tax obligations that result from the application
of Section 409A with respect to the payments and/or benefits provided under this
Agreement to the extent such tax obligations arise from the fact that the
Employment Agreement did not reflect certain provisions of the First Amendment
to the Amended and Restated Employment Agreement that were intended to be
carried over without change. Any provision required for compliance with Section
409A that is omitted from this Agreement shall be incorporated herein by
reference and shall apply retroactively, if necessary, and be deemed a part of
this Agreement to the same extent as though expressly set forth herein.

 

B.                               With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (i) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expense eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect and (iii)
such payments shall be made on or before the last day of the Executive’s taxable
year following the taxable year in which the expense was incurred.

 



 16 

 

 

C.                               For purposes of applying the provisions of
Section 409A to this Agreement, each separately identified amount to which the
Executive is entitled under this Agreement shall be treated as a separate
payment within the meaning of Section 409A. In addition, to the extent
permissible under Section 409A, any series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.

 

D.                               Neither Hudson nor the Executive, individually
or in combination, may accelerate any payment or benefit that is subject to
Section 409A, except in compliance with Section 409A and the provisions of this
Agreement, and no amount that is subject to Section 409A shall be paid prior to
the earliest date on which it may be paid without violating Section 409A. If the
consideration period (or revocation period, if applicable) for any general
release and waiver extends across two (2) calendar years, the payments to the
Executive shall begin in the second of the calendar years.

 

E.                                If and to the extent required to comply with
Section 409A, a Termination of Employment, as defined above, shall not be deemed
to have occurred for purposes of this Agreement providing for the payment of any
amounts or benefits upon or following a Termination of Employment unless such
termination is also a “Separation from Service” within the meaning of Section
409A and, for purposes of any provision of this Agreement, references to
Termination of Employment, “termination,” “termination of employment”, or like
terms shall mean “Separation from Service”.

 

F.                                If the Executive is deemed on the date of
termination of his employment to be a “specified employee,” within the meaning
of that term under Code Section 409A(a)(2)(B) and using the identification
methodology selected by Hudson from time to time, or if none, the default
methodology under Section 409A, then with regard to any payment or the providing
of any benefit subject to this Agreement and to the extent required to be
delayed in compliance with Code Section 409A(a)(2)(B), and any other payment or
the provision of any other benefit that is required to be delayed in compliance
with Code Section 409A(a)(2)(B), such payment or benefit shall not be made or
provided prior to the earlier of (i) the expiration of the six-month period
measured from the date of the Executive’s Separation from Service or (ii) the
date of the Executive’s death. In this regard, it is the intention and
understanding of Hudson and the Executive that payments made following a
Termination of Employment under paragraph “8” shall be exempt under the
“short-term deferral rule” and “involuntary separation pay plan exception”, and
other applicable exceptions, from the requirements of Code Section 409A(a)(2)(B)
and are not required and shall not be delayed. Absent such exception, on the
first day of the seventh month following the date of Executive’s Separation from
Service or, if earlier, on the date of his death, all payments delayed pursuant
to this paragraph “22.F.” (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. The determination of whether
the Executive is a “specified employee” shall be made by Hudson in good faith
applying Section 409A.

 

23.                              SURVIVAL: Notwithstanding anything to the
contrary contained herein, it is the intention of the parties that the
provisions contained in paragraphs “8” and “10” of this Agreement, and each of
the covenants, conditions, rights and obligations set forth therein, shall
survive the expiration and/or termination of this Agreement pursuant to the
provisions of paragraph “3” regardless of whether Executive remains in the
employ of Hudson following such expiration and/or termination.

 



 17 

 

 

IN WITNESS THEREOF, the parties have executed this Agreement as of the date
written above.

 

  Hudson Technologies, Inc.

 

  By:   /s/ Brian Coleman



 

  Hudson Technologies Company

 

  By:   /s/ Brian Coleman

 

  Aspen Refrigerants, Inc.

 

  By:   /s/ Brian Coleman

 

    /s/ Kevin Zugibe

 

  Kevin Zugibe

 



 18 

 